DETAILED ACTION
This office action is in response to communication filed on 04/28/2022. Claims 1, 3, 4, 8, 10, 13, 14, and 15 have been amended. Claims 21-22 have been added. Claims 2, 7, 11, 12 and 16 have been canceled. Claims 1, 3-6, 8-10, 13-15 and 17-22 are pending on this application.

Allowable Subject Matter
Claims 1, 3-6, 8-10, 13-15 and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art 
Rao et al. US. Patent No. 6,366,231.
Fig. 1 of Rao et al. disclose method to operate an optical sensor (10) arrangement, the optical sensor arrangement (Q photo-diode 22; Col. 5 lines 1-2) comprising: a photodiode (photo-diode 22; Col. 5 line 2); a converter arrangement (40, 60, 50), comprising: an integration amplifier (46) and a comparator amplifier (56); an integration capacitor (44) coupled to an input (negative input of 46) of the integration amplifier (46); a comparator capacitor (53) coupled to an input of the comparator amplifier (56) ; a controller (implicit for controlling operations of Fig. 1) to operate the converter arrangement (40, 80, 50); and a result register (60, implicit register included in the digital logic 60 to provide the plurality of output bits, see also column 4, lines 24-26); the method performing a precharge phase (charging phase of Capacitor 24 and 44 phase) to set the result register (60) to a starting value ( “I reset of switch 42 “; Col. 5 lines 26-27 ); an integration phase ( integration phase of 40) to sample a current (Q) through the photodiode (photo-diode 22; Col. 5 line 2) and update the result register (updating the logic 60; see column 4, lines 10-16, in particular "...the digital logic circuit 60 directs the folding circuit 30 to remove a second predetermined charge level 310 in FIG. 3 from the integrating operational amplifier circuit 40. The digital logic circuit 60 keeps track of the number of times the second predetermined charge level 310 in FIG. 3 is removed from the integrating operational amplifier circuit 40) in response to down charges (charge of capacitors 44) applied to an input of the integration amplifier (negative input of 46); and a residue phase (Col. 6 lines 22-27) to update the result register (updating 60 by 61; see column 4, lines 10-16, in particular "...the digital logic circuit 60 directs the folding circuit 30 to remove a second predetermined charge level 310 in FIG. 3 from the integrating operational amplifier circuit 40. The digital logic circuit 60 keeps track of the number of times the second predetermined charge level 310 in FIG. 3 is removed from the integrating operational amplifier circuit 40) in dependence on the charge remaining (Residue Charge of 44) on the integration capacitor (44).
With respect to claim 1, in addition to other elements in the claim, prior art considered individual or combination does not teach:  wherein the method further comprises at least one of performing a precharge phase or performing a residue phase, the performing a precharge phase comprises: setting an output of the integration amplifier to a reference potential; applying a predetermined charge to change the potential at the output of the integration amplifier; performing a search algorithm to return the output of the integrator to the reference potential; and applying another predetermined charge to change the potential at the output of the integration amplifier and setting the result register in response to the other predetermined charge, 2Application No. : 16/955,343Attorney Docket No.: 0394.1130-US the performing a residue phase comprises: performing a search algorithm to return the output of the integrator to a reference potential; and applying a predetermined charge to change the potential at the output of the integrating amplifier and setting the result register in response to the predetermined charge. 
With respect to claim 10, in addition to other elements in the claim, prior art considered individual or combination does not teach wherein 4Application No. : 16/955,343Attorney Docket No.: 0394.1130-US the converter arrangement is configured to perform a search algorithm to return an output of the integration amplifier to a reference potential during the precharge phase and during the residue phase, and/or the converter arrangement is configured to adopt one or more of a residue down charge configuration, a residue up charge configuration and a residue lift charge configuration during the precharge phase and during the residue phase. 
With respect to claim 21, in addition to other elements in the claim, prior art considered individual or combination does not teach: a search algorithm to return the output of the integrator to the reference potential by performing a search algorithm to return the output of the integrator to the reference potential; and applying another predetermined charge to change the potential at the output of the integration amplifier by applying a down charge to lower the output of the integration amplifier by a second count value and setting the result register in response to the other predetermined charge; wherein the converter arrangement is configured to perform an integration phase comprising: connecting the photodiode to the input of the integration amplifier; comparing the output of the integration amplifier with the reference potential; and updating the result register in response to the step of comparing; and wherein the converter arrangement is configured to perform a residue phase comprising: performing a search algorithm to return the output of the integrator to the reference potential; and applying a predetermined charge to change the potential at the output of the integrating amplifier and setting the result register in response to the predetermined charge.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 8:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

05/10/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845